Citation Nr: 1120576	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a scar, claimed as due to a spider bite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Albuquerque, New Mexico, that denied service connection for a scar claimed as due to a spider bite.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2010 VA Form 9 (substantive appeal), the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  In March 2010, he indicated that he wanted a hearing before a Veterans Law Judge in Washington, DC.  By a letter dated in January 2011, the Veteran was informed that such a hearing had been scheduled for March 24, 2011.  By a memorandum dated in March 2011, the Veteran's representative stated that the Veteran was unable to travel to the scheduled hearing, and instead requested a hearing before a Veterans Law Judge via videoconference technology.

Hence, the case must be remanded to the RO to schedule a Board videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing before a Veterans Law Judge at the next available opportunity.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


